                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 Howard Jackson,                                  Case No. 19-CV-1256 (PJS/HB)

                      Plaintiff,
                                                   ORDER ON REPORT AND
 v.                                                 RECOMMENDATION

 Social Security Administration; U.S.
 Department of Treasury; and Risk
 Management Division State Insurance
 Program,

                      Defendants.


       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed to

the Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation is ADOPTED;
       2.     Defendant Risk Management Division State Insurance Program is
              DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.
              § 1915(e)(2)(B).

Dated: 7/24/19                           s/Patrick J. Schiltz
                                         Patrick J. Schiltz
                                         United States District Judge
